Semiannual Report Franklin Federal Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in investment-grade municipal securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* 10/31/12 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below Investment Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers credit-worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin Federal Tax-Free Income Funds semi-annual report for the period ended October 31, 2012. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $12.48 on April 30, 2012, to $12.78 on October 31, 2012. The Funds Class A shares paid dividends totaling 24.30 cents per share for the reporting period. 2 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. 4 | Semiannual Report Dividend Distributions 2 Dividend per Share (cents) Month Class A Class B Class C Advisor Class May June July August September October The Performance Summary beginning on page 8 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.64% based on an annualization of Octobers 4.05 cent per share dividend and the maximum offering price of $13.35 on October 31, 2012. An investor in the 2012 maximum federal personal income tax bracket of 35.00% would need to earn a distribution rate of 5.60% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. Municipal Bond Market Overview For the six-month period ended October 31, 2012, the municipal bond market produced solid returns. During this period, the Barclays Municipal Bond Index, which tracks investment-grade municipal securities, returned +3.34%. 3 In comparison, the Barclays U.S. Treasury Index returned +1.76%. 3 The tax-exempt nature of most municipal bond coupon payments included in the Barclays Municipal Bond Index further enhanced the relative strength of municipal bond performance for the six months under review. In a September 13, 2012, news release, the Federal Open Market Committee (FOMC) cited continued elevated unemployment levels, slowing increases to business spending and sluggish home prices as reasons to augment its highly accommodative monetary policy. Beyond keeping the federal funds target rate extremely low, the FOMC stated its intention to buy $40 billion a month in mortgages for the foreseeable future. The FOMC also intended to continue its current program of buying long-term Treasury bonds and selling short-term 3. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Semiannual Report | 5 Portfolio Breakdown 10/31/12 % of Total Long-Term Investments* General Obligation % Utilities % Transportation % Subject to Government Appropriations % Hospital & Health Care % Tax-Supported % Refunded % Higher Education % Other Revenue % Corporate-Backed % Housing % *Does not include short-term investments and other net assets. Treasury bills and notes, commonly called Operation Twist, through the remainder of 2012. The Feds actions during the period under review benefited the U.S. Treasury market and the municipal bond market. Federal Reserve Board Chairman Ben Bernanke spoke on August 31, 2012, about state and local government austerity measures as a headwind to the pace of economic growth, adding that state and local governments had made real cuts to spending and employment. Spending cuts included reducing borrowing costs by issuing new debt at a lower rate and refinancing outstanding debt. New issuance increased during the first 10 months of 2012 compared with the same period in 2011, albeit from levels that were the lowest for new municipal bond issuance in a decade. Almost half of municipalities primary market issuance was for the purpose of refinancing outstanding debt. Year-to-date in 2012, the dollar amount of bonds issued for refinancing has nearly doubled from the same period in 2011, but such bonds generally do not affect the total amount of outstanding municipal bonds. In contrast, bonds issued for new projects were more limited, resulting in low net supply of investment opportunities for municipal bond buyers. The scarcity of new bonds drove prices higher during the period. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally seek to stay close to fully invested to help maximize income distribution. 6 | Semiannual Report Managers Discussion Our value-oriented philosophy of investing primarily for income and stability of principal, when combined with a positive-sloping municipal yield curve, led us to favor longer term bonds during the six months under review. Consistent with our strategy, we sought to remain invested in bonds ranging from 15 to 30 years in maturity with good call features. Our relative-value, income-oriented philosophy also led the Fund to maintain its positions in higher coupon bonds, which provided income performance during the reporting period. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin Federal Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 7 Performance Summary as of 10/31/12 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKTIX) Change 10/31/12 4/30/12 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1210/31/12) Dividend Income $ Class B (Symbol: FFTBX) Change 10/31/12 4/30/12 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1210/31/12) Dividend Income $ Class C (Symbol: FRFTX) Change 10/31/12 4/30/12 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1210/31/12) Dividend Income $ Advisor Class (Symbol: FAFTX) Change 10/31/12 4/30/12 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1210/31/12) Dividend Income $ 8 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs October dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 10/31/12. 5. Taxable equivalent distribution rate and yield assume the 2012 maximum federal income tax rate of 35.00%. 6. The 30-day standardized yield for the 30 days ended 10/31/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class B Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; B: 1.15%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 12 | Semiannual Report Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) Semiannual Report | 17 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 18 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 19 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 20 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 22 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 23 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 25 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 26 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 27 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 28 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 29 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 32 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 34 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 35 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 36 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 37 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 40 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 41 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 43 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 44 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 45 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 46 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) Semiannual Report | 47 Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) 48 | Semiannual Report Franklin Federal Tax-Free Income Fund Statement of Investments, October 31, 2012 (unaudited) (continued) See Abbreviations on page 60. Rounds to less than 0.1% of net assets. Security purchased on a when-issued basis. See Note 1(b). Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin Federal Tax-Free Income Fund Financial Statements (continued) Statement of Operations for the six months ended October 31, 2012 (unaudited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 51 Franklin Federal Tax-Free Income Fund Financial Statements (continued) 52 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Federal Tax-Free Income Fund Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNT P OLICIES Franklin Federal Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company. The Fund offers four classes of shares: Class A, Class B, Class C, and Advisor Class. Effective March 1, 2005, the Fund no longer offered Class B shares for purchase. As disclosed in the applicable fund prospectus Class B shares convert to Class A shares after eight years of investment, therefore all Class B shares will convert to Class A by March 2013. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the Semiannual Report | 53 Franklin Federal Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNT P OLICIES (continued) a. Financial Instrument Valuation (continued) disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis The Fund purchases securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no further provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of October 31, 2012, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. 54 | Semiannual Report Franklin Federal Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNT P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Fund are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. Semiannual Report | 55 Franklin Federal Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $100 million % Over $100 million, up to and including $250 million % Over $250 million, up to and including $7.5 billion % Over $7.5 billion, up to and including $10 billion % Over $10 billion, up to and including $12.5 billion % Over $12.5 billion, up to and including $15 billion % Over $15 billion, up to and including $17.5 billion % Over $17.5 billion, up to and including $20 billion % In excess of $20 billion b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B and C compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class B % Class C % Semiannual Report | 57 Franklin Federal Tax-Free Income Fund Notes to Financial Statements (unaudited) (continued) 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended October 31, 2012, aggregated $1,006,187,963 and $411,959,925, respectively. 6. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on January 18, 2013. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statement of Operations. During the period ended October 31, 2012, the Fund did not use the Global Credit Facility. 7. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Semiannual Report | 59 60 | Semiannual Report Franklin Federal Tax-Free Income Fund Shareholder Information Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 61 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank.
